DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1-20 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-20 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
CN-206664844-U (“Shi”) discloses a torque sensor comprises a tension gear, a fixing rod and a strain gauge, one end of the fixing rod is fixed on the bicycle chain wheel on the bracket, fixing rod, the other end is provided with a fork, the fork is provided with a tensioning gear; tightening gear tooth is clamped on the upper bar of the bicycle chain and can rotate is matched with the chain, the middle part of the fixing rod is provided with a through hole penetrating front and back two side surfaces; the strain foil is set above the through hole fixing rod on the top of the torsion sensor adopting said structure, the user uses the bicycle during bicycle chain of the chain is in tension state, it can cause the tension gear to upward thrust and torque, then the fixing rod to generate the strain sheet by fixing rod top surface transmitting torque data to the motor controller to control the output power of the motor, so the user pedals bicycle, the upper bar of the bicycle chain to be tightly, the urging force of the tension gear is larger, while the through hole design is to increase the sensitivity of the strain gauge.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 1-20, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax